DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 2, 9 and 16 have been canceled, while claims 21-23 have been added. Claims 1, 3-8, 10-15 and 17-23 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20180089592 A1), in view of Sharma et al (US 20200327371 A1).
As per claim 1, Zeiler et al disclose a computer-implemented method for providing workflow user interface (UI) controls for display in digital workplaces, the method being executed by one or more processors (i.e., workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035) and comprising:
receiving, by a digital workplace system, action data indicating an action of a user interacting with a first application in a digital workplace (i.e., the prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035);

the ML service processing the request at least partially based on the action data and the profile of the user to select a ML model from a set of ML models (i.e., the selected input/output information may be provided via the service platform. The machine learning model may be trained based on the selected input/output information being provided as input to the machine learning model. As an example, the training causes updating of the machine learning model (e.g., the machine learning model may learn based on the inputs and outputs derived from other instances or other machine learning models). Operation 510 may be performed by a model subsystem that is the same as or similar to model subsystem 114, in accordance with one or more embodiments, ¶ 0073); 

providing, by the digital workplace system, a workflow UI control comprising visual representations of the predicted actions of the predictive workflow file (i.e., the application may utilize the API client to make calls to one or more workflows created via system 100's service platform or user interface thereof. As an example, a single call to a workflow may cause multiple machine learning models of the workflow to be executed, ¶ 0037); and
displaying the workflow UI control in the digital workplace (i.e., with respect to FIG. 3A, user interface 300 of a service platform displays representations of components related to functionalities to be provided via an application. For example, such components include machine learning models 302, 304, 306, and 308, ¶ 0037).
Zeiler et al does not explicitly disclose the predictive workflow file providing a sequential list of predicted actions to be executed using at least one second application within the digital workplace system, the at least one second application being different from the first application, and provide the ML model in an active model cache, and execute the ML model in the active model cache to provide a predictive workflow file from a ML model.

FIG. 3 shows a system block diagram of an example computer system 201 that may be used to execute software incorporating the present invention or aspects thereof. The invention may also be used with computer systems with additional or fewer subsystems. For example, a computer system could include more than one processor 302 (i.e., a multiprocessor system) or could include a cache memory, or a combination (¶ 0057). 
The edge management services incorporate the capability to translate machine learning models that were developed in the cloud or elsewhere, and that are desired to be deployed to the edge, into optimized edge-converted models that are suitable for execution on the edge computing platform on continuous streaming data in real-time. This translation enables models that would otherwise require substantial compute and storage assets to execute efficiently in an edge computing environment with constrained compute and storage resources (¶ 0083).

As per claim 3, Zeiler et al disclose the ML model is trained in a multi-stage training process comprising static training and dynamic training (i.e., with respect to FIG. 3C, training data may be provided to one or more machine learning models (or instances thereof) represented in user interface 300 in accordance with their arrangement with one another to train the machine learning models. As an example, unsupervised training of machine learning models 304 and 306 may be performed by providing inputs to machine learning model 304, which may learn based on the provided inputs and its processing of the provided inputs (e.g., without machine learning model 304 being provided any evaluation data to assess the accuracy of its subsequent output), ¶ 0048).

Sharma et al disclose The analytics component comprises an expression language for providing data analytics, stream processing, or both, data aggregation, definition and application of rules, and definition, selection, and application of machine learning workflows at the edge. The complex event processing (CEP) engine 429 is also referred to as an analytics engine and preferably comprises a highly miniaturized and powerful domain specific language (DSL) execution engine (¶ 0076).
The time-series database (TSDB) is a software system that is optimized for handling time series data comprising arrays of numbers indexed by time (e.g., a date-time or a date-time range). The time-series database typically comprises a rolling or circular buffer or queue, in which as new information is added to the database (¶ 0114).
Zeiler et al and Sharma et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ML model is trained based on usage data of applications accessible through the digital workplace and transaction data of the applications in Zeiler et al, as seen in Sharma et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 
As per claim 5, Zeiler et al disclose the ML model is customized to the user for generating the workflow UI control (i.e., service interface subsystem 112 may make available an option for one or more customizable models (or operation blocks) via a user interface, ¶ 0045). 
As per claim 6, Zeiler et al disclose the predictive workflow file defines a set of action cells, each action cell identifying one of the predicted actions and a respective second application for executing the predicted action, a visual representation being provided within the workflow UI control for each action cell (i.e., a graph of arbitrary data workflow methods that incorporate artificial intelligence blocks with other processing operations may be built via the service platform's user interface to meet an entire application or enterprise need. Such workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035).
As per claim 7, Zeiler et al disclose receiving user input indicating a selection of a UI element of the workflow UI control, and in response, automatically navigating the user to a page of an application to execute a task represented by the UI element (i.e., a graph of arbitrary data workflow methods that incorporate artificial intelligence blocks with other processing operations may be built via the service platform's user interface to meet an entire application or enterprise need. Such workflows may be 
As per claim 21, Zeiler et al does not disclose wherein the usage data of applications is generated through executions of the applications accessible through the digital workspace, and transaction data of the applications is recorded by database within the digital workspace.
Sharma et al disclose The analytics component comprises an expression language for providing data analytics, stream processing, or both, data aggregation, definition and application of rules, and definition, selection, and application of machine learning workflows at the edge. The complex event processing (CEP) engine 429 is also referred to as an analytics engine and preferably comprises a highly miniaturized and powerful domain specific language (DSL) execution engine (¶ 0076).
The time-series database (TSDB) is a software system that is optimized for handling time series data comprising arrays of numbers indexed by time (e.g., a date-time or a date-time range). The time-series database typically comprises a rolling or circular buffer or queue, in which as new information is added to the database (¶ 0114).
Zeiler et al and Sharma et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the usage data of 
Claims 8, 10-14 and 22 are rejected based upon the same rationale as the rejection of claims 1, 3-7 and 21, respectively, since they are the computer-readable storage medium claims corresponding to the method claims.
Claims 15, 17-20 and 23 are rejected based upon the same rationale as the rejection of claims 1, 3-6 and 21, respectively, since they are the system claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues Zeiler is absent discussion of transmitting a request comprising an action data and a profile of the user to a ML service and the ML service provide a predictive workflow file. Instead, Zeiler discusses that "based on the user input or subsequent user-initiated changes related to the representations, system 100 may generate at least a portion of a software application." Zeiler, ¶ [0036]. Zeiler is also absent discussion of based on the action 
Sharma is not asserted as curing, nor does Sharma cure at least the above-discussed deficiencies of Zeiler, in view of claims 1, 8, and 15, as amended herein. Consequently, Zeiler and Sharma, taken as a whole, fail to teach each and every feature of claims 1, 8 and 15, as amended herein, and reconsideration and withdrawal of the rejection are respectfully requested. The Examiner respectfully disagrees.
 As discussed in the updated rejection above, Zeiler et al in view of Sharma et al indeed disclose Applicant’s amended claim language.
Regarding claims 4, 11 and 18, the rejection has been updated, as discussed above. Specifically, Sharma et al disclose the analytics component comprises an expression language for providing data analytics, stream processing, or both, data aggregation, definition and application of rules, and definition, selection, and application of machine learning workflows at the edge. The complex event processing (CEP) engine 429 is also referred to as an analytics engine and preferably comprises a highly miniaturized and powerful domain specific language (DSL) execution engine (¶ 0076). The time-series database (TSDB) is a software system that is optimized for handling time series data comprising arrays of numbers indexed by time (e.g., a date-time or a date-time range). The time-series database typically comprises a rolling or circular buffer or queue, in which as new information is added to the database (¶ 0114). As a result, and contrary to Applicant’s assertion, 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 11, 2021